The prosecution in this case was upon affidavit and warrant which charged defendant as follows: That he did drive or operate a motor vehicle upon a highway of Jackson County, Alabama, while he was intoxicated, etc.
To said charge the defendant interposed his plea of not guilty. The trial in said court resulted in his conviction, the jury fixed his fine at $100. The judgment entry disclosed "The fine and cost not being presently paid the defendant is sentenced to hard labor for thirty days for the payment of the fine and 71 days hard labor for the payment of the cost of $53.25 at the rate of 75¢ a day."
As insisted by the Attorney General, representing the State on this appeal, the case in the lower court presented a question of fact pure and simple. Four witnesses testified as State witnesses and some of these witnesses were officers of the law. Their testimony tended strongly to show that the defendant was guilty as charged. On the other hand several witnesses testified in behalf of the defendant and their testimony was in direct conflict with that given by witnesses for the State. This conflict in the testimony of course made a question for the jury to consider and determine; this they did, as stated, adversely to the defendant.
We have examined the entire record and have considered every insistence of error and in this connection we fail to find any erroneous ruling of the court calculated to injure the substantial rights of the defendant. No good purpose can be had in a recitation of the evidence, nor a discussion in detail of the simple propositions insisted upon as error. The testimony of the State was ample upon which to base the verdict of the jury and to sustain and support the judgment of conviction from which this appeal was taken.
Affirmed. *Page 283